Citation Nr: 9902541	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or being housebound.


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
July 1965.

This matter arises from an October 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.  The case was referred to the Board of Veterans 
Appeals (Board) for resolution, and remanded by the Board in 
March 1997 for additional development.  In August 1998, the 
RO confirmed its previous decision and the case has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  In July 1992, the veteran was determined to be 
permanently and totally disabled for non service-connected 
disability pension purposes due to the partial amputation of 
three fingers of the right hand and a herniated nucleus 
pulposus of the lumbar spine at L4-5.

2.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

3.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

4.  The veteran is not confined to his home or its immediate 
premises. 


CONCLUSION OF LAW

The criteria for the award of an increased special monthly 
pension, based on the need for aid and attendance or due to 
housebound status, have not been met.  38 U.S.C.A. §§ 1502, 
1521(d),(e), 5107 (West 1991); 38 C.F.R. §§ 3.351(a)(1),(b), 
(c),(d), 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims file reveals that by rating decision in 
July 1992, the veteran was found eligible for non service-
connected disability pension on an extraschedular basis.  The 
veterans disabilities included amputation of portions of the 
right index, middle, and ring finger from an industrial 
accident in 1966, and a herniated nucleus pulposus at L4-5, 
diagnosed in 1990.  In March 1995, the veteran was injured at 
his home.  VA and private medical records show that he 
suffered a fractured clavicle, 5 fractured ribs, and probably 
a mild concussion.  He stated that his condition had worsened 
and he requested an increase in his pension payment.

The veteran was afforded a VA examination in June 1995 
consisting of a general medical evaluation and a neurological 
evaluation.  The examination report indicated the presence of 
a herniated disc at L4-5, L5-S1 and degenerative disc 
disease, 5 fractured ribs on the right side (4-8), and a 
displaced fracture of the right clavicle with peripheral 
neuropathy of the right arm.  The VA examiner noted that the 
veteran had fallen from a ladder in March 1995 which resulted 
in the rib and clavicle fractures.  The veteran complained of 
pain in his collar bone and difficulty with movement of the 
right arm.  He reported intermittent dysesthesia of the right 
forearm and numbness in the stumps of the amputated fingers 
of the right hand.  The VA neurologist noted a diagnosis of 
peripheral neuropathy of the cutaneous branches of the right 
radial nerve with sensory deficits only.  

The veteran also reported pain in his low back on a daily 
basis.  He complained of occasional poor balance and an 
inability to walk a straight line for fear of his back 
giving out.  He was shown to have some limitation of 
motion of the lumbar spine, but had no functional 
restrictions of the lower extremities.  He was able to heel-
toe walk and deep knee bend with some loss of balance 
secondary to muscular pain of the legs, but no neurological 
impairment.  

The VA general examiner reported diagnoses of multiple rib 
fractures 4-8, on the right; paralysis right arm; amputation 
of fingers 2, 3, 4, on the right; lumbosacral muscle spasms; 
fractured right clavicle.

The VA examiner noted that the veteran lived with his 81 year 
old mother and drove himself to the clinic without 
assistance.  He ambulated independently and used no 
mechanical aids, although he reported stopping to rest after 
three to four blocks.  He shopped, cooked and performed 
household chores for himself and his mother and each month 
drove his mother out of town to visit an aunt.  The examiner 
noted that the veteran had likely permanent mild paralysis of 
the right arm due to the fractured clavicle, but also found 
that the veteran was able to protect himself in the event of 
a hazard or danger in his environment.  The VA neurologist 
offered no opinion with regard to the veterans ability to 
function independently.

In conjunction with the Boards remand, the veteran was 
afforded a VA orthopedic and neurological examination in 
April 1998.  He complained of low back pain that radiated to 
his left leg.  He reported that he could sit or stand for no 
more than 15 minutes without changing position and could 
drive for about an hour without stopping.  He reported that 
he could walk about one block, although he reported that he 
did not walk for exercise and did not know how far he could 
truly walk.  He also complained of numbness and tingling in 
the outer three toes of his left foot, and cramps and muscle 
weakness in both thighs.  Physical examination revealed that 
the veteran had a normal gait and could heel-toe walk showing 
good balance and strength of lower extremities.  There was no 
muscle spasm but there was some limitation of motion in 
flexion, extension and lateral bending of the back.  The VA 
neurologist found no instability of the lumbar spine.  He 
noted that there was some disability of the spine 
attributable to the longstanding degenerative disc disease.  
The diagnosis was degenerative disc disease, L4-5, L5-S1.  
The VA orthopedic physician noted that the veteran had a 10 
percent disability related to his lumbosacral spine.  The 
veteran also complained of neck pain of several years 
duration.  The VA orthopedic examiner found degenerative disc 
disease of the cervical spine at C5-6, which was not 
disabling. 

The veterans right shoulder disability was noted to be due 
to a nonunion fracture of the right clavicle with minimal 
posterior impingement on the region occupied by the brachial 
plexus at the inferior aspect of the fracture site.  This 
compression was noted to evoke the sensation of tingling in 
the stumps of the veterans amputated fingers.  The veteran 
reported that his daily activities caused pain in his right 
shoulder and that he could not sleep on the right side.  
Attempts to raise his right arm caused pain in the right 
clavicular area, resulting in some limitation of motion.  The 
diagnosis was right brachial plexopathy of C8-T1, 50 percent 
disabling.  

Examination of the right hand revealed long-standing 
amputations through the midproximal phalanx of the right 
index finger and the right middle finger, and through the 
proximal interphalangeal joint of the ring finger.  All 
stumps were healed and metacarpophalangeal motion was normal.  
The veteran was able to use his right hand for eating, 
gripping and writing.  He was limited only by tasks that 
required manual dexterity.

After reviewing radiographs of the cervical and lumbar spine, 
and right shoulder and arm, the orthopedic examiner noted 
that although the veterans degenerative disease of the 
lumbar spine had increased since 1992, it had not greatly 
changed since 1995.  Moreover, he found no disability related 
to the diagnosis of the cervical spine.  The examiner offered 
an opinion that although there was evidence of weakness and 
limitation of motion of the right shoulder and arm, none of 
the veterans disabilities, either singly or combined, 
rendered him in need of the regular assistance of another 
person to attend to ordinary daily routines.  Nor was he 
incapable of protecting himself during his activities of 
daily living and in his daily environment.  The neurologist 
confirmed the orthopedic examiners diagnoses.  He noted that 
the veterans rib fractures and closed head injury were 
stationary conditions and could not be improved by medical 
treatment and required nothing additional.  He likewise found 
that the veteran did not qualify for aid and attendance or 
housebound status.   

Entitlement to special monthly pension based on the need for 
aid and attendance of another person is based on the degree 
of the veteran's helplessness and his actual need for 
assistance from another person.  Where an otherwise eligible 
veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 U.S.C.A. § 1521(d).

The law and regulations provide that, for pension purposes, a 
person shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity or, (2) helpless 
or blind, or so nearly helpless or blind as to need the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502(b); 38 C.F.R. § 3.351.

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress himself/herself, or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

In the case of a veteran entitled to pension who does not 
qualify for an increase based on need of regular aid and 
attendance, an increased rate of pension is authorized where, 
in addition to having a single permanent disability rated as 
100 percent, the veteran has additional disabilities 
independently ratable at 60 percent or more or the veteran is 
substantially confined to his dwelling or immediate premises. 
38 C.F.R. § 3.351.

In the instant case, after consideration of the foregoing 
criteria in light of the evidence of record, the Board finds 
no basis upon which to award the veteran a special monthly 
pension based on the need for aid and attendance, or due to 
housebound status.  It is not contended, or shown, that the 
veteran is blind or a patient in a nursing home, nor does he 
have a single disability ratable at 100 percent.  As noted 
previously, he drove himself to both VA examinations, he 
cares for himself and his mother, does his own shopping, 
cooking, and household chores.  Indeed, the injury he 
sustained in 1995 was the result of his fall from a ladder 
after being hit with a tree limb doing yard work.  There is 
no medical evidence to show that as the result of this 
accident, he is able to function any less independently.  The 
veteran transports his mother to visit relatives and is not 
in any way confined to his dwelling or immediate premises.  

While he clearly has disability and is prevented from 
employment as a result, the medical evidence of records does 
not indicate that he requires any additional assistance in 
the form of the regular aid and attendance of another person.  
The veteran does not qualify for special monthly pension on 
the basis of being housebound because he does not have a 
single permanent disability rated at 100 percent and, in a 
review of the ratings schedule does not reveal any disability 
for which he is currently rated that would allow a 100 
percent disability rating.  The Board further finds that the 
evidence demonstrates that the veteran is able to travel away 
from his home on a regular basis.  He clearly does not appear 
to be confined to his house or to the immediate premises. 
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veterans claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or being housebound is 
denied.





		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
